                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

AFM                                              271 Cadman Plaza East
F. #2016R02228                                   Brooklyn, New York 11201



                                                 March 19, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:      United States v. Aleksandr Zhukov
                       Criminal Docket No. 18-633 (S-1) (EK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, consisting of the following material:

                    • ZHU006555 – Updated, finalized translations of Skype chats.
                    • ZHU006556-ZHU006564 – Documents produced by Webzilla.
                    • ZHU006565-ZHU006575 – Documents produced by Domaintools.


                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Alexander Mindlin
                                                 Alexander Mindlin
                                                 Assistant U.S. Attorney
                                                 (718) 254-6433

Enclosures

cc:    Clerk of the Court (EK) (by ECF) (without enclosures)
